DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9, 10, are 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 9-26-22.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference characters "22" and "50" have both been used to designate the same mechanism structure.
Reference characters "66" and "70" have both been used to designate the arms.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0027] and [0028], respective use of the phrases “finger rest 50” and “pair of arms 66” creates confusion.  Renaming mechanism 22 to be finger rest 50 does not further limit mechanism 22 as any item can engage a finger.  The disclosure should just disclose mechanism 22 is configured to act as a finger rest.  All occurrences of the phrase “pair of arms 66” should be replaced with “pair of arms 70” in the Specification and all occurrences of 66 in the Figures be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 11-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claim 1 line 6, the phrase “at least one razor blade” is unclear.  As written, the blade is introduced in the form of a function of the housing and is not positively claimed.  Later on, the blade is referenced again for the magnetic component.  It is unclear if Applicant intended the blade to be positively claimed or not.  If Applicant did not intend for the blade to be positively claimed, nothing needs to be done but if the intention was to positively claim the blade, the limitation needs to be amended to do so.  Claim 18 has the same issue.  
With regards to claim 2, the phrase “or more” is unclear.  It is unclear what can be “more” than the concave surface and the slot. The following phrase should be amended into the claim “includes a concave surface and/or a slot”.
With regards to claim 4, the phrase “mechanism is a finger rest” is unclear.  The term “finger rest” does not further limit the mechanism as the mechanism is perfectly capable of having a finger rest thereon.  This limitation merely changes the name of the mechanism.  Also, claim 5 then uses the “attachment mechanism” language while claim 6 uses the “finger rest language”.  All “finger rest” disclosures should be deleted or replaced with “attachment mechanism”.  Claims 12 and 20 have the same issue.
Claim 5 recites the limitation "the body" on line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 depends from claims 4, 2, and 1 but the “body” limitation is in claim 3.  
With regards to claim 5, claim 1 discloses the handle is rotatably coupled.  As written, in claim 5, the fastener is unrelated to the rotatable coupling which is not supported.  Claim 5 needs to explain that the fastener is what defines the rotatable coupling of claim 1.
With regards to claim 6, claim 5 discloses a fastener.  It is unclear if the at least one pivot pin represents the same or a different structure than the fastener.  As written, the tool has a fastener and a pivot pin which does not appear to be supported.  Claim 6 needs to be amended so as to correspond to what is disclosed in claim 5 or the dependency changed.  Claims 13 and 14 have the same issue.  
With regards to claim 6, claim 1 discloses the handle is rotatably coupled to the plate.  As written in claim 6, the pin rotatably secures the plate to the handle in addition to the coupling of claim 1.  Claim 6 needs to explain that the pin is what defines the rotatable coupling of claim 1 if the claim is amended to no longer depend from claim 5.  Claim 14 has the same issue.
With regards to claim 11, it is unclear what structure allows for the handle to be removably coupled to the plate.  Without the attachment mechanism, no such coupling can take place.  The mechanism or a structural placeholder needs to be amended into the claim to represent the structure necessary to define the coupling.
Claim 13 recites the limitation "the body" on line 1.  There is insufficient antecedent basis for this limitation in the claim.  
With regards to claim 16, claim 1 already discloses all of the claim 16 limitations.
Claim 20 re-introduces “a” handle twice and “an” attachment mechanism.  Claim 18 already discloses these limitations so they should be preceded by “the”.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2021/140516 in view of Yoo (2020/0331159).    
With regards to claims 1-6, WO 2021/140516 discloses the invention including a razor tool (10) having a plate (16) having a first end (64) and a second end (40), a handle (12) removably (Fig. 1) and rotatably coupled (24) to the second end of the plate (40) via an attachment mechanism (14), the second end of the plate includes a slot disposed along a longitudinal axis of the plate (44), the handle includes a body having an inner sleeve adapted to receive a portion of the plate (19), the attachment mechanism is a finger rest (14 is capable of having a finger rest thereon and is therefore able to be considered a finger rest) having a rod (47) and a gripping portion (28), the rod disposed within the slot of the second end of the plate to rotatably secure the plate to the handle (Fig. 5), the body of the handle includes a first end having a pair of arms extending therefrom (Figs. 1 and 2), the arms each having an aperture (Figs. 1 and 5) for receiving a fastener adapted to attach the attachment mechanism to the handle (24), the finger rest includes a shoulder (26) disposed between the arms (Fig. 1), the shoulder having an aperture that aligns with the arm apertures (Fig. 5), and the arm apertures and should aperture are adapted to receive at least one pivot pin to rotatably secure the plate to the handle (24).   
However, with regards to claims 1, 3, 8, and 16, WO 2021/140516 fails to disclose having the plate having an inside surface and at least one protrusion extending from the inside surface, a razor housing adapted to removably receive at least one razor blade, the housing having at least one hole aligned with the at least one protrusion of the plate and removably secured to the plate via the at least one protrusion, the housing including at least one magnetic component to removably secure the at least one blade to the housing, the housing being able to be received in the sleeve, and the plate includes at least one magnetic component that aligns with the at least one magnetic component disposed in the housing.
Yoo teaches it is old and well known in the art of razor heads to incorporate a plate (24) having an inside surface (Fig. 2) and at least one protrusion extending from the inside surface (38), a razor housing adapted to removably receive at least one razor blade (26), the housing having at least one hole aligned with the at least one protrusion of the plate and removably secured to the plate via the at least one protrusion (36), the housing including at least one magnetic component to removably secure the at least one blade to the housing (42), and the plate includes at least one magnetic component that aligns with the at least one magnetic component disposed in the housing (40).  Modified WO 2021/140516 has a razor housing being able to be received in the sleeve.  Such a modification allows for blade replacement. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided WO 2021/140516 with the plate/housing structure, as taught by Yoo, because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2021/140516 in view of Yoo (2020/0331159) as applied to claim 1 above, and further in view of Benardeau et al. (7,162,802).
WO 2021/140516 in view of Yoo disclose the invention including the plate includes a shank disposed near the second end of the plate (44 in WO 2021/140516) and a surface of the plate (40 in WO 2021/140516) matching a surface (38 in WO 2021/140516) of a shoulder of the finger rest (Figs. 3-5).
However, WO 2021/140516 in view of Yoo fail to disclose the surfaces are rounded.
Benardeau et al. teach it is known in the art of rod (12) and slot (18) couplings (Fig. 8) to incorporate matching rounded surfaces (16, 24).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided WO 2021/140516 in view of Yoo with the rounded surfaces, as taught by Benardeau et al., because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Claims 11-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2021/140516 in view of Yoo (2020/0331159).
See rejections of claims 1-6 and 8 above.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2021/140516 in view of Yoo (2020/0331159) as applied to claims 11-14 above, and further in view of Benardeau et al. (7,162,802).
See rejections of claim 7 above.        
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam J Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
01 December 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724